Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 10, there is no antecedent for “the plurality of floatation devices”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the patent to Ray et al (‘803) in view of the PG-Publication to Rokkan et al (‘284).
 	Ray et al discloses a method and system (204, see Figs. 14-19) that includes a first deployment device (219) located on a marine vessel (200), a second deployment device (219) located on the marine vessel (200), a first line (206) coupled to the first deployment device and including a first plurality of ocean bottom nodes (216, ocean bottom sensor units or pods), and a second line (206) coupled to the second deployment device and including a second plurality of OBNs (216).
 The difference between claim 1 and Ray et al is the claim specifies that “the first deployment device and the second deployment device are configured to deploy and retract the first line and the second line simultaneously”.
Paragraphs 0055-0061 of Rokkan et al discloses a node deployment and retrieval system.  Of note with respect to the instant claim is in paragraph 0057 Rokkan et al suggests that in an alternative when two node deployment systems are used that the systems are used simultaneously.
Therefore, in view of Rokkan et al, it would have been obvious to one of ordinary skill in the art to deploy and retract the first and second lines of the Ray et al system simultaneously so as to increase the overall safety, efficiency and reliability of the seismic system.  Claim 1 is so rejected.
Per claim 7, paragraphs 0042, 0069 and 0074-0075 of Rokkan et al teaches that it is well known that the ocean bottom nodes include acoustic positioning capabilities such that it would be obvious to one of ordinary skill in the art to include such acoustic 
Per claim 8, paragraph 0043 of Rokkan et al teaches that reels, spools and winches are well known for line storage, deployment and retraction such that it would have been obvious to one of ordinary skill in the art to modify Ray et al to include the simplified reel for deploying and retracting the OBN line.

6.	Claims 6, 12, 13, 16, 17, 18, 19, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the patent to Ray et al (‘803) in view of the PG-Publication to Rokkan et al (‘284), as applied to claim 1 above, and further in view of the PG-Publication to Dudley (‘815).
Per claim 6, paragraph 0042 of Dudley yet al teaches that to maintain a desired spacing between node lines it is known to utilize a variety of devices, including ropes (tethers), such that it would have been obvious to one of ordinary skill in the art to further modify Ray et al by using a tether to maintain the desired spacing between it’s (Ray et al’s) first and second node lines.
Per claim 12, the combination (as noted above) of the aforementioned Ray et al and Rokkan et al references disclose the step of deploying a plurality of lines from a marine vessel to an ocean bottom via a plurality of reels located on the marine vessel, where each of the plurality of lines includes a respective plurality of ocean bottom nodes (OBNs).  
The difference between the above combination and claims 12 and 19 is the claims specify the step of maintaining a spread between the plurality of lines during 
Paragraph 0042 of Dudley teaches that to maintain a desired spacing between node lines it is known to utilize a variety of devices, including ropes (tethers), such that it would have been obvious to one of ordinary skill in the art to further modify the Ray et al method/system by using a plurality of tethers to maintain the desired spacing between it’s (Ray et al’s) first and second node lines.  Claims 12 and 19 are so rejected.
Per claim 13, see Figs. 1 and 11A of Dudley.
Per claim 16, it is implicit that while retracting the node lines of Ray et al’s modified method would entail decoupling the tethers so as not to entangle the retraction process.
Per claims 17 and 18, see the paravanes or deflectors (20) of Dudley.
Per claims 20 and 22, see paragraph 0042 of Rokkan et al.
Per claim 21, it is implicit that, taking into account the embodiment of Fig. 19 of Ray et al, the grid would be 2D.

7.	Claims 9, 14, 15 and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent to Ray et al (‘803) in view of the PG-Publications to Rokkan et al (‘284) and Dudley (‘815) as applied to claim 12 above, and further in view of the PG-Publication to Brenders et al (‘516).
Per claims 9, 14 and 15, Brenders et al teaches ocean bottom nodes with floatation devices (see Fig. 3 and paragraph 0042) for controlling the buoyancy of the individual nodes such that it would have been obvious to one of ordinary skill in the art .

Allowable Subject Matter
8.	Claims 2-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl